Citation Nr: 0502770	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
anxiety disorder, prior to March 11, 2003.

2.  Entitlement to a higher initial evaluation for PTSD with 
anxiety disorder, currently evaluated as 70 percent 
disabling.

3.  Entitlement to an effective date prior to March 11, 2003, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the August 
2002 rating decision, the RO granted service connection for 
PTSD with anxiety disorder, and assigned an initial 
evaluation of 50 percent, effective April 30, 2001.  In March 
2003, the veteran filed a Notice of Disagreement (NOD) with 
that determination, and in May 2003, the RO established his 
entitlement to an initial 70 percent rating for his PTSD and 
to a TDIU, each effective March 11, 2003.  The veteran 
perfected a timely appeal of these determinations to the 
Board; with respect to his TDIU, he challenges the effective 
date of that award.

The Board notes that because the increase in the evaluation 
of the veteran's PTSD to 70 percent does not represent the 
maximum rating available for the condition, and since it is 
effective March 11, 2003, the veteran's claim challenging the 
propriety of the initial evaluations remains in appellate 
status, and the Board has identified the issue as separate 
claims as noted on the title page.  See AB v. Brown, 6 Vet. 
App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In January 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The issue of entitlement to an effective date prior to March 
11, 2003, for an award of a TDIU, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 30, 2001, to March 10, 2003, the veteran's 
PTSD was productive of severe occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); recurrent nightmares, 
flashbacks and intrusive thoughts; chronic sleep impairment; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships; however, the veteran 
was married, had good personal hygiene, denied having 
homicidal or suicidal ideation, and therefore the 
preponderance of the evidence is against a finding that the 
condition was productive of total occupational and social 
impairment.  

2.  Resolving all reasonable doubt in the veteran's favor, 
since March 11, 2003, the evidence shows that the veteran's 
PTSD has been severely disabling and has resulted in him 
being unemployable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for PTSD, effective April 30, 2001, to March 10, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for the assignment of an initial 100 percent 
evaluation for PTSD, effective March 11, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
challenging the initial 50 and 70 percent ratings assigned 
for PTSD, effective April 30, 2001, and March 11, 2003, 
respectively, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC).  This document provided notice of the laws and 
regulations, as well as the reasons and bases for the RO's 
determinations made regarding his claims.  In addition, by 
way of RO letters dated in November 2001 and March 2002, the 
veteran was informed of the cumulative evidence that had 
already been provided to VA, or obtained by VA on his behalf.  
Through these communications, the veteran was effectively 
furnished notice of the types of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining.  In addition, the veteran was informed of 
his responsibility to identify, or to submit directly to VA, 
medical evidence showing treatment for his PTSD.  Further, VA 
specifically requested that the veteran provide it with any 
additional sources of evidence and/or argument in support of 
his claim.  For these reasons, the notices contained in these 
communications substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded formal VA 
psychiatric examinations in May 2002 and April 2003 to assess 
that nature, extent, severity and manifestations of his 
service-connected psychiatric disability.  VA has also 
associated with the claims folder records of the veteran's VA 
outpatient care for his PTSD, dated from October 1999 to 
March 2003.  In light of the foregoing, there is no pertinent 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Thus the Board will thus proceed 
with the consideration of this case.  

Under the circumstances, and particularly in light of the 
Board's favorable actions below in determining that his PTSD 
warrants a 70 percent evaluation, effective April 30, 2001, 
and a 100 percent evaluation, effective March 11, 2003, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time, without a remand of 
the case to the RO for providing additional assistance to the 
veteran in the development of his claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  See Bernard v. 
Brown, supra.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development, and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In an August 2002 rating decision, the RO granted service 
connection for PTSD with anxiety disorder (PTSD) and assigned 
an initial 50 percent rating under Diagnostic Code 9411, 
effective April 30, 2001.  On March 11, 2003, the veteran 
filed a NOD, asserting that his PTSD was much more severely 
disabling than reflected by the initial 50 percent rating, 
and stated that his treating VA physicians at the Salisbury, 
North Carolina, VA hospital advised him that he had "full 
blown PTSD."  The veteran maintained that, due to the 
condition, he was unable to work and had severe social 
impairment.  

In a May 2003 rating decision, the RO increased the initial 
evaluation of his PTSD to 70 percent and established his 
entitlement to a TDIU, each effective March 11, 2003.  The 
veteran reiterated his disagreement with the assigned 
ratings, and in the February 2004 SOC, the RO noted that the 
initial evaluations for both periods were on appeal.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is evaluated as 50 percent under 
Diagnostic Code 9411, effective April 30, 2001, and 70 
percent disabling under this code, effective March 11, 2003.  
Under this code, a 50 percent evaluation is warranted for 
PTSD when the disability causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

As noted above, during the course of this appeal, the veteran 
was afforded formal VA psychiatric examinations in May 2002 
and April 2003.  The record also contains VA outpatient 
treatment records, dated from October 1999 to March 2003, and 
statements of the veteran.

At the outset of the May 2002 VA psychiatric examination 
report, which was conducted to determine whether the veteran 
had PTSD due to his Vietnam combat service, the examiner 
indicated that he had reviewed the veteran's claims folder.  
The veteran reported having psychiatric problems since 
service, and stated that his symptoms included having a great 
deal of anxiety, being easily startled, sleep interrupted by 
nightmares approximately twice per week, and frequent 
intrusive thoughts of his Vietnam experiences.  He also 
indicated that he was hypervigilant, was bothered by noise 
and groups of people, was uncomfortable in crowds, and had a 
volatile temper.  He reported mostly staying "to himself" 
and denied having panic attacks or having ever attempted 
suicide.

The veteran stated that he was employed as a carpenter by his 
brother, and that he lived with his spouse.  He added that he 
did some chores around the house and tried to keep busy, but 
had no friends and did not attend church.  He is married for 
the second time and has a poor relationship with his son, who 
is the product of his first union.

The mental status examination revealed that the veteran was 
alert, cooperative, neatly dressed and soft spoken.  There 
were no loosened associations, flight of ideas, or bizarre 
motor movements.  The psychiatrist described the veteran's 
mood as tense and his affect as appropriate.  There were no 
delusions, hallucinations or ideas of reference.  The 
examiner diagnosed the veteran as having PTSD, as well as an 
anxiety disorder, not otherwise specified, which he opined 
was secondary to his PTSD.  He added that the veteran had 
marked impairment of social relationships and in his ability 
to maintain employment, and opined that his prognosis was 
"fair."  The psychiatrist strongly recommended that the 
veteran continue receiving treatment at the Salisbury, North 
Carolina, VA hospital.

VA outpatient treatment records from the Salisbury, North 
Carolina, VA Medical Center, dated from October 1999 to March 
2003, show that the veteran was seen on numerous occasions 
for treatment of his psychiatric disability.  

An April 2002 outpatient entry shows that the veteran had 
panic attacks and was described by his spouse as "extremely 
irritable" most of the time.  In June 2002, a psychologist 
noted that the veteran suffered from depression, anxiety, 
isolation, anger, "extreme social avoidance," sleep 
disruption, nightmares involving combat-related themes, 
insomnia, paranoia, intrusive thoughts, restricted affect, 
difficulty concentrating, hypervigilance, and psychological 
and physiological reactions to stimuli that reminded him of 
his Vietnam experiences.  The examiner added that although 
the veteran's grooming was intact and his speech was 
coherent, and that he denied having homicidal and suicidal 
ideation, the veteran's mood was "especially" anxious and 
depressed when discussing traumatic events.  Another June 
2002 outpatient entry reflects that the examiner had a poor 
relationship with his son, whose mother he was divorced from 
due to symptoms related to his PTSD, such as his anger 
outbursts and his isolative behavior.

An August 2002 entry states that the veteran's PTSD was 
productive of insomnia, recurrent nightmares, depression, 
hypervigilance, an exaggerated startle response, difficulty 
being around others and severe anxiety.  The veteran stated 
he was unable to hold a job and was currently working for his 
brother, who was a contractor and whom he described as "very 
understanding."  The veteran denied having homicidal or 
suicidal ideation.

In September 2002, a psychologist noted that the veteran's 
PTSD was productive of anxiety and depression, and described 
his affect as mildly constricted and his mood anxious.  The 
examiner indicated that, due to the disability, the veteran 
had social impairment and an inability to adjust.  

A December 2002 entry reflects that the veteran's PTSD 
continued to be "extremely symptomatic."  The examiner 
stated that, due to the condition the veteran was irritable 
and was prescribed Celexa to treat that manifestation; he 
added that the veteran continued to isolate himself, and that 
although he was neatly dressed, which suggested that he was 
not "sick," opined that he was actually quite disabled due 
to that condition.  In January 2003, an examiner indicated 
that the veteran's PTSD was productive of intrusive thoughts 
and images of his PTSD stressors, as well as recurrent 
nightmares and flashbacks, resulting in intense psychological 
distress.  The psychologist also reported that the veteran 
avoided thoughts and feelings about the trauma, tried to 
avoid places and activities that might remind him of these 
events, and had lost interest in hunting and socializing, 
both of which he formerly enjoyed.  The examiner added that 
the veteran suffered from sleep impairment due to his PTSD, 
as well as irritability, anger outbursts, difficulty 
concentrating, hypervigilance and an exaggerated startle 
response.  Finally, his treating psychologist commented that 
the veteran's PTSD symptoms had a "clinically significant 
impact" on his ability to function in social and 
occupational settings, and that the veteran would need 
several years of outpatient treatment "to get the disorder 
under control."

VA outpatient records, dated from December 2002 to February 
2003, reflect that psychologists indicated that the veteran's 
PTSD was manifested by visual hallucinations and that he was 
prescribed Risperdal to treat that symptom.  

In addition, outpatient entries show that various examiners 
during the period from April 2002 to February 2003 assessed 
the veteran's Global Assessment of Functioning (GAF) scores 
as between 53 and 61.

In a statement received by VA on March 11, 2003, the veteran 
essentially reported that his PTSD had worsened.

In April 2003, the veteran was afforded another formal VA 
psychiatric examination.  At the outset of the report, the 
psychiatrist discussed the veteran's pertinent history and 
noted the veteran's statement that he was unable to get along 
with others.  The veteran added that he was no longer able to 
work, kept to himself, and indicated that his sleep 
impairment had worsened.  He stated that he had nightmares 
regarding Vietnam approximately three times per week, 
flashbacks approximately four times per month, as well as 
frequent intrusive thoughts.

The examiner observed that the veteran had received no 
inpatient care for his PTSD, but that he went twice a week 
for VA outpatient treatment at the Salisbury, North Carolina, 
VA Medical Center.  He also noted that the veteran had been 
married twice, and that he had one son, with whom he was not 
close, even though they lived in the same town.  The 
psychiatrist added that the veteran was no longer employed 
because he was unable to get along with others due to his 
PTSD, and that he had no friends; he stated that the veteran 
spent his time sitting around watching television and that he 
no longer attended church.  

The evaluation disclosed that the veteran was alert, 
cooperative and neatly dressed, but the examiner commented 
that he relied on his spouse to provide most of the responses 
during the interview.  The psychiatrist described the 
veteran's mood as tense and indicated that he had nightmares, 
flashbacks and intrusive thoughts.  He added, however, that 
the veteran's PTSD was not manifested by homicidal or 
suicidal ideation or delusions or hallucinations.  

The psychiatrist diagnosed the veteran as having PTSD and an 
anxiety disorder, not otherwise specified.  He estimated that 
the veteran's GAF score was 40, which he explained reflected 
that, due to his psychiatric disability, the veteran was 
unable to work and had no friends.  Thereafter, he stated 
that the veteran was unable to go to work because of 
interpersonal conflicts and characterized him as seclusive 
and withdrawn.  In addition, he opined that the veteran's 
anxious disorder, not otherwise specified, was secondary to 
his service-connected PTSD.

Following a careful review of the evidence, the Board finds 
that, for the period from April 30, 2001, to March 10, 2003, 
the veteran's PTSD most closely approximated the criteria for 
a 70 percent rating, and that this condition warrants a total 
schedular evaluation, effective March 11, 2003.

In reaching the former determination, the Board points out 
that when examined by a VA psychiatrist in May 2002, the 
physician reported that the veteran had marked impairment in 
his ability to work, as well as marked social impairment, due 
to his PTSD, and commented that his prognosis was only fair.  
Moreover, the Board finds his assessment of the veteran is 
consistent with the veteran's reports of significant anxiety, 
sleep disturbance, nightmares, intrusive thoughts, 
hypervigilance and social avoidance.

The Board finds that an initial 70 percent rating is also 
consistent with the findings and conclusions contained in the 
VA outpatient treatment records, dated prior to March 11, 
2003, which show that, in addition to the above 
manifestations, the veteran's PTSD was productive of 
paranoia, restricted affect, impaired concentration and 
depression.  Further, these entries cast doubt on his 
employability since they note that he has retained the 
veteran's employment because he worked for "an understanding 
brother."  Indeed, he was taking medication to treat his 
anger outbursts, isolative behavior and irritability.  
Moreover, a January 2003 VA outpatient examiner opined that 
the veteran's PTSD had a "clinically significant" impact on 
his ability to work and deal with others.  As such, 
entitlement to a 70 percent rating during this period is 
warranted.

The Board finds, however, that the preponderance of the 
evidence is against the veteran's entitlement to a total 
schedular rating, prior to March 11, 2003.  In reaching this 
conclusion, the Board observes that the veteran was married, 
was consistently noted to have good personal hygiene, and 
denied having homicidal and suicidal ideation.  Moreover, it 
is consistent with the veteran's own statement, which was 
received by VA on March 11, 2003, in which he reported that 
the disability had worsened.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent at any time since the effective date of service 
connection on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
of course, given the Board's remand of his TDIU claim, he may 
be entitled to a higher rating on another basis, i.e., 
pursuant to 38 C.F.R. § 4.16 (2004), which represents an 
independent basis for a higher determination.  See Colayong 
v. West, 12 Vet. App. 524, 537 (1999); Kellar v. Brown, 6 
Vet. App. 157, 162 (1994).  In addition, the condition is not 
shown to warrant frequent, or indeed, any periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this aspect of the veteran's claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Effective March 11, 2003, however, the Board finds that the 
evidence shows that the veteran was unemployable due to his 
PTSD.  In reaching this conclusion, the Board notes that it 
is consistent with the one reached by the RO, which in May 
2003 granted him an award of a TDIU based on his sole 
service-connected disability, his PTSD with anxiety disorder.  
The Board finds that in light of the GAF score offered by the 
March 2003 VA psychiatrist, and his comments, in which he 
stated that, due to his PTSD, the veteran had no friends and 
was unemployable, his PTSD most closely approximated the 
criteria for a 100 percent schedular rating for total social 
and occupational impairment.  In addition, the Board notes 
that the psychiatrist's impression is consistent with the 
veteran's statements, and especially the one received by VA 
on March 11, 2003, as well as the complaints and findings 
noted in the recent VA outpatient treatment records.  
Accordingly, entitlement to a total schedular evaluation, 
effective March 11, 2003, has been shown.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted, 
effective April 30, 2001.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD is granted, 
effective March 11, 2003.


REMAND

Also before the Board is the veteran's claim seeking 
entitlement to a TDIU, prior to March 11, 2003.  For the 
reasons set forth below, the Board unfortunately finds that, 
for both procedural and substantive reasons, this issue must 
be remanded.

As a former basis, the Board notes in November 2000, the VCAA 
was enacted, and observes that this liberalizing law is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The RO has sent the veteran a "VCAA" letter in 
March 2003; however, the Board finds that this letter is not 
sufficient to satisfy VA's notification provisions under the 
act because it does not specifically inform him and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant, and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  A VCAA 
letter must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Accordingly, this matter must be remanded.

Another procedural basis for remand stems from the Board's 
action, as discussed above, in finding that the veteran's 
sole service-connected disability, his PTSD with anxiety 
disorder, warrants a 70 percent rating, effective April 30, 
2001.  In light of the Board's favorable determination, the 
Board concludes that the RO must reconsider, in the first 
instance, the veteran's claim of entitlement to an effective 
date for a TDIU, prior to March 11, 2003.

With regard to the substantive grounds requiring a remand, 
the Board notes that the General Counsel of VA has held that 
once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirements of 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" have been satisfied and VA must consider whether the 
veteran is entitled to a TDIU.  See VAOPGCPREC 12-2001, 69 
Fed. Reg. 25,175 (2004), interpreting Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  Moreover, a veteran is not 
required to submit proof that he or she is 100 percent 
unemployable in order to establish an inability to maintain a 
substantially gainful occupation, as required for an award of 
TDIU pursuant to 38 C.F.R. § 3.340(a).  Id.  As such, the RO 
must address whether the veteran filed an informal claim for 
this benefit, prior to March 11, 2003.

Further, the Board notes that the veteran's former 
employment, with his "understanding brother," raises the 
question of whether that position was tantamount to marginal 
employment in a protected environment, such as a family 
business or sheltered workshop, even if his annual income 
exceeded the poverty threshold.  See 38 C.F.R. § 4.16(a) 
(2004); see also Veterans Benefits Administration Manual M21-
1, part VI, paragraph 7.09(a)(8) (Change 118, September 23, 
2004).

In addition, pursuant to the VCAA and its implementing 
regulations, VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Consistent with this legislation and existing caselaw, where, 
as here, there is unemployability, VA must obtain a competent 
medical opinion from an examiner, subsequent to his or her 
review of the record and/or a physical examination, to 
determine whether it is at least as likely as not that the 
veteran's service-connected psychiatric disability alone 
rendered him unable to secure or follow a substantially 
gainful occupation prior to March 11, 2003.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Accordingly, because to date VA has not solicited such an 
opinion, the Board finds that the psychiatrist who prepared 
the May 2002 and April 2003, or should he not be available, a 
suitable replacement, should prepare an addendum to the April 
2003 examination report that addresses this issue.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his TDIU 
claim.  

2.  The RO should send the veteran's 
claims folder to the examiner who 
conducted the April 2003 VA psychiatric 
examination (or if the examiner is no 
longer available, a suitable 
replacement), and request that he or she 
prepare an addendum to the April 2003 
examination report addressing whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it was at least as likely 
as not that his service-connected PTSD 
with anxiety disorder rendered him unable 
to secure or follow a substantially 
gainful occupation prior to March 11, 
2003.  It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND, and acknowledges that review in 
the examination reports.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claim.  In doing so, the RO 
must specifically address whether the 
veteran's employment for his brother, 
prior to March 11, 2003, was tantamount 
to employment in a protected environment 
such as a family business or sheltered 
workshop, even if his annual income 
exceeded the poverty threshold.  See 
38 C.F.R. § 4.16(a); see also Veterans 
Benefits Administration Manual M21-1, 
part VI, paragraph 7.09(a)(8) (Change 
118, September 23, 2004).  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

4.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


